                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

ARIELLE EUBANKS-CARSWELL,

      Plaintiff,
v.                                                 Case No. 8:18-cv-1238-T-AAS

ANDREW SAUL,
Commissioner,
Social Security Administration, 1

      Defendant.
______________________________________/

                                     ORDER

      Arielle Eubanks-Carswell moves for an award of attorney’s fees, which the

Commissioner does not oppose. (Doc. 24). Ms. Eubanks-Carswell requests $5,982.41

in attorney’s fees, under the Equal Access to Justice Act (EAJA), 28 U.S.C. Section

2412. The EAJA permits awards for reasonable attorney’s fees and expenses to a

prevailing party against the United States. 28 U.S.C. § 2412.

      The August 2, 2019 order remanded the Commissioner’s final decision under

sentence four of 42 U.S.C. Section 405(g) for further administrative proceedings.

(Doc. 22). The Clerk entered judgment in Ms. Eubanks-Carswell’s favor. (Doc. 23).

Ms. Eubanks-Carswell now requests an award of attorney’s fees under the EAJA.

(Doc. 24).




1 On June 17, 2019, Andrew Saul became Commissioner of the Social Security
Administration. Consistent with Federal Rule of Civil Procedure 25(d), Mr. Saul is
substituted as a party in Nancy Berryhill’s place.
                                          1
      The Commissioner does not contest the following: Ms. Eubanks-Carswell is the

prevailing party; Ms. Eubanks-Carswell’s net worth was less than $2 million when

she filed her complaint; the Commissioner’s position was not substantially justified;

no special circumstances make an attorney’s fees award unjust; and Ms. Eubanks-

Carswell’s attorney’s fees request is reasonable.     A court should grant a Social

Security claimant’s request for attorney’s fees when it is unopposed. See Jones v.

Colvin, No. 8:13-CV-2900-T-33AEP, 2015 WL 7721334 (M.D. Fla. Nov. 30, 2015)

(awarding unopposed attorney’s fees request). Therefore, Ms. Eubanks-Carswell is

entitled to $5,982.41 in attorney’s fees.

      Attorney’s fees awarded to a claimant under the EAJA can be offset to satisfy

the claimant’s pre-existing debt to the United States. Astrue v. Ratliff, 560 U.S. 586,

589 (2010). Following this order, the United States Department of the Treasury will

determine whether Ms. Eubanks-Carswell owes a debt to the United States. Ms.

Eubanks-Carswell assigned her rights to EAJA fees to her attorney. So, if Ms.

Eubanks-Carswell has no federal debt, the United States will accept her assignment

of EAJA fees and pay the fees directly to counsel.

      Accordingly, Ms. Eubanks-Carswell’s motion for attorney’s fees under the

EAJA (Doc. 24) is GRANTED. Ms. Eubanks-Carswell is awarded $5,982.41 in

attorney’s fees.




                                            2
ORDERED in Tampa, Florida on October 9, 2019.




                               3
